Citation Nr: 1818795	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-36 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for cervical degenerative disc and joint disease (neck condition). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1981 to May 2001.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran's claim of entitlement to service connection for a neck condition was initially denied in an August 2007 rating decision.  The RO notified the Veteran in a September 2007 denial letter, but the Veteran did not appeal the decision and did not submit relevant evidence within one year of the decision.  Therefore, the claim became final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).  Since the August 2007 denial, new and material evidence in the form of VA treatment records and lay statements has been associated with the claims file.  Thus, the claim for service connection for a neck condition is reopened, and the Board will proceed with an adjudication of the underlying service connection claim on the merits.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110, 122 (2010).

In January 2017, the Veteran testified at a Board travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


VETERAN'S CONTENTIONS

The Veteran claims that his current neck condition, to include cervical degenerative joint disease of the cervical spine, is due to his military service.  Specifically, the Veteran reports being involved in an altercation off-base in November 1989.  The Veteran avers that during the altercation he was hit in the back of the head, fell onto the road, and suffered a concussion.  


FACTUAL FINDINGS

1.  The medical evidence of record, including a February 2017 Diagnostic Benefits Questionnaire prepared by Dr. D.J.S, documents a current diagnosis of cervical degenerative disc disease. 

2.  During the January 2017 Travel Board hearing, the Veteran credibly testified that on November 18, 1989 he was assaulted off-base.  The Veteran stated that he was hit in the chin with a stick.  The impact of the blow rendered him unconscious, and he fell to the ground.  When he fell, the back of his head hit the road.  Following the injury, the Veteran reported experiencing neck pain. 

3.  November 1989 service treatment records corroborated the Veteran's reports of an in-service altercation.  According to service treatment records, the Veteran described being struck in the head, falling backward and hitting his head, and losing consciousness.  Following the incident, the Veteran complained of soreness in the neck.

4.  The Veteran testified that following separation from service in 2001 he would wake up with a stiff shoulder and stiff neck.  The Veteran explained that ibuprofen and stretching alleviated his pain. 

5.  Dr. D.J.S. stated in February 2007 correspondence that "Mr. Bezotte demonstrates on cervical x-ray, progressive degenerative joint and disc disease."  Dr. D.J.S. elaborated that the neck condition had its "initial onset following trauma approximately 15-20 years ago."  Dr. D.J.S noted the Veteran's reports of an in-service assault and "blow to the head and neck."  He stated that "[t]his history and its post traumatic sequelae, is consistent with the patient's current findings on x-ray.  I feel causation is satisfied and reason for the degeneration has been established by this history of trauma while in the military."  

6.  A July 2013 VA examination report documented a diagnosis of degenerative disc disease of the cervical spine.  The Veteran reported successive stiff neck pain since separation from service.   

7.  In February 2017, Dr. D.J.S. reiterated his medical opinion that the "current conditions are consistent with the progressive degeneration expected from trauma as that which occurred November 19, 1989." 

8.  Resolving doubt in favor of the Veteran, the Board concludes that the current neck condition began in service as a result of the November 1989 altercation during active duty.  


LEGAL CONCLUSION

The criteria for service connection for a neck condition have been met.  38 U.S.C. §§ 1101, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


ORDER

Service connection for a neck condition is granted.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


